DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/22 has been entered.

Claims 1-5, 7-13, 15-22 are pending.  Claims 6, 14, have been cancelled.  Claims 1-2, 4-5, 8, 12-13, 16, 20 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1-2, 4-5, 8, 12-13, 16, 20 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 02/23/2020 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 7-13, 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US Pub. 20170124312 A1).

Inoue discloses the following limitations:

1. (currently amended) A non-transitory computer-readable medium embodying a program executable on at least one computing device, wherein the program, when executed, causes the at least one computing device to at least (Fig. 1): 
generate a challenge configured for rendering in a user interface, the challenge based at least in part on a Completely Automated Public Turing test to tell Computers and Humans Apart (CAPTCHA) scheme (para. 84- CAPTCHA-based verification); 
communicate the challenge to a client device for rendering to a user (para. 88- he server 10 creates the challenge data and transmits the challenge data to the client 20 (Step S202). Upon receipt of the challenge data, based on the challenge data, the client 20 continuously presents the plurality of challenges in sequence to the user using the output device 24 (Step S203). When the user inputs the responses to the challenges into the client 20 using the input device 25, the client 20 accepts the responses (Step S204). Then, the client 20 generates the response data that includes responses to the individual challenges and transmits the response data to the server 10 (Step S205).);
(para. 75- Response data may also include the video stream or the audio steam); 
obtain a plurality of samples comprising face or voice samples of the user; (para. 83- The server 10 requests the user to give responses for the challenge-response test such that at least one of the plurality of responses includes the biometric information (e.g., a facial image, voice or the like).); 
perform a first verification based at least in part on determining a response time for the audio response (para. 83- the server 10 verifies the existence of the user based on whether the time information, such as the response time or the input duration, regarding the response that includes the biometric information (e.g., the facial image or voice) from the user, is appropriate);
the response time extending from a start time of audio recording to an end time of the speech activity within the audio response (para. 78- he input duration for the response refers to a time period when the user is inputting the response to the challenge. In other words, the challenge may be command information instructing the user to perform a specified action (e.g., change face direction, change facial expression, or give an utterance). In such cases, the response is performing the action by the user in accordance with the instruction given by the challenge, and the input duration is the time period (time) when the user is performing the action; note- time period or duration requires a start and end time): 
in response to determining that the response time is within a threshold (para. 93- If the existence of the user is not verified as the result of the authentication process, the server 10 does not need to perform the process of verifying the uniqueness of the user.; para. 82- Then, the server 10 verifies whether the user is a human being (i.e., existence of user) based on the time information regarding the response time, the input duration or the like for the user to give the responses. In other words, the server 10 verifies whether the user is a human being based on whether the response is inputted at the appropriate timing (time period). Note- appropriate time period = threshold), perform a second verification based at least in part on extracting a face feature or a voice feature from the plurality of samples (para. 84- the server 10 can also use the biometric information for verifying the identity (personal authentication) and the uniqueness of the user. As described above, in order to provide the safe and highly reliable online services, the CAPTCHA-based verification of the existence is not enough, it is preferable to conduct either one or both of the identity verification and the uniqueness verification in addition to the CAPTCHA); and 
grant or deny access to a resource in response to the second verification (para. 72- the server 10 may conduct the challenge-response test at a time, when the registered user starts using the online service or when the request for accessing the online service is received from the client 20). 

2. (currently amended) The non-transitory computer-readable medium of claim 1, wherein determining the response time is based at least in part on analyzing the audio response to determine the start time and the end time for the speech activity within the audio response. (para. 76-77- The response time may be, for example, a time period from when the output device 24 outputs the challenge to when the input device 25 inputs the response in the client 20. The response time can be obtained by calculating the difference between the starting time of outputting the challenge in the client 20 and the starting time of inputting its correct response in the client 20. Alternatively, as the response time, a time period from transmission of the challenge by the transmission unit 15 in the server 10 to reception of its response by the server 10 may be used, since the time period is approximately proportional to the response time. In other words, the difference between the starting time of transmission of a challenge from the server 10 and the starting time of reception of its response by the server 10 may be used as the response time.)

3. The non-transitory computer-readable medium of claim 1, wherein the threshold is based at least in part on at least one of: a human reference value comprising a time period associated with a human solving the challenge, or an attack reference value comprising a time period associated with an attack solving the challenge. (para. 79- The server 10 determines whether the response time or the input duration satisfies the predetermined condition for effectiveness and determines whether the time information is appropriate. The condition for effectiveness is a condition to expect that the response has been given by a human being.)

4. (currently amended) The non-transitory computer-readable medium of claim 1, wherein the plurality of samples are captured by an input system of the client device. (para. 46- The transmission unit 2 has a function to transmit a challenge to the terminal device 7. The challenge means information (e.g., image data or voice data) serving as a basis on which a user 8 of being authenticated inputs information used for an authentication process. For example, when the challenge is presented by the output unit in the terminal device 7, the user 8 inputs information (response) based on the challenge into the terminal device 7 using the input unit in the terminal device 7)

7. The system of claim 5, wherein determining the response time is based at least in part on sending the challenge to a client device. (para. 76-77- The response time may be, for example, a time period from when the output device 24 outputs the challenge to when the input device 25 inputs the response in the client 20. The response time can be obtained by calculating the difference between the starting time of outputting the challenge in the client 20 and the starting time of inputting its correct response in the client 20. Alternatively, as the response time, a time period from transmission of the challenge by the transmission unit 15 in the server 10 to reception of its response by the server 10 may be used, since the time period is approximately proportional to the response time. In other words, the difference between the starting time of transmission of a challenge from the server 10 and the starting time of reception of its response by the server 10 may be used as the response time.)

10. The system of claim 5, wherein when executed the at least one application further causes the at least one computing device to at least determine whether the response is a correct response. (para. 89- Upon receipt of the response data, the server 10 verifies the existence using the received responses (Step S206). That is, the server 10 verifies the existence of the user by using the determination result as to whether the responses to the challenges are correct or wrong and the time information regarding the responses.)

11. The system of claim 10, wherein determining whether the response is the correct response causes the at least one computing device to at least: create an output based at least in part on transcribing the response; and compare the output to a solution. (Fig. 10, para. 48- The determination unit 3 has a function to determine, upon receipt from the terminal device 7 the response inputted by the user 8 to the terminal device 7, whether the response to the challenge is correct or wrong, which constitutes the authentication process. By way of example, suppose that the challenge is image data showing a plurality of numeric characters (e.g., distorted numeric characters). Then, the user 8 enters numbers read from the image (challenge) into the terminal device 7. The entered numbers, which constitute the response, are transmitted from the terminal device 7 to the authentication device 1. The determination unit 3 determines whether the numbers entered as responses match with the numeric characters shown in the image data presented as a challenge)

12. (currently amended) The system of claim 5, wherein performing the second verification further causes the at least one computing device to at least: determine whether the face feature or the voice feature corresponds with a registered user; and grant or deny access to a resource in response to the determination. (para. 49- for example, the challenge is the information requesting the user 8 to give the response that includes biometric information regarding the user 8, the determination unit 3 compares the response, i.e., biometric information received from the terminal device 7 with the pre-registered biometric information regarding the user 8. In this case, if the biometric information (response) received matches with the pre-registered biometric information, the determination unit 3 determines that the user 8 is the pre-registered user (can verify the identity of the user).)

21. (New) The non-transitory computer-readable medium of claim 1, wherein a frequency of samples of the plurality of samples is based on a category or a difficulty associated with the CAPTCHA scheme. (para. 107, 110- The number of challenges included in a single video stream or a single audio stream and the length of time for playing each challenge are appropriately set by taking into consideration factors such as accuracy of authentication, a standard response time taken by users, and burdens imposed on users. For example, the number of challenges may be about 3, and the length of time for playing the whole video stream or audio stream may be about 5 to 10 seconds; accuracy of authentication = category)

Regarding claims 5-6, 8-9, 22 they are rejected as applied to claims 1-3 because a corresponding system would have been necessitated to carry forth the functional steps of the computer program of claims 1-3.  The applied prior art also discloses the corresponding architecture.  

Regarding claims 13, 15-20, the subject matter claimed pertain to method steps that correspond to the system elements of claims 5-12 and thus rejected for the same analysis.  Implementing the system would have necessitated carrying through the method steps as recited.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433   

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433